U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, Wisconsin53202 November 2, 2007 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 F Street Washington, DC20549 Re: Advisors Series Trust (the “Trust”) File Nos.: 333-17391 and 811-07959 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the McCarthy Multi-Cap Stock Fund, (the “Fund”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated October 28, 2007 and filed electronically as Post-Effective Amendment No. 251 to the Trust’s Registration Statement on FormN-1A. If you have any questions or require further information, do not hesitate to contact the undersigned at (414) 765-5366. Sincerely, /s/ Edward L. Paz Edward L. Paz, Esq. For U.S. BANCORP FUND SERVICES, LLC
